Citation Nr: 1543647	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-49 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disorder.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty between August 1966 and April 1970, and between October 1975 and March 1976.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2010 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).    

In June 2015, the Veteran testified in support of his claims before the undersigned Veterans Law Judge at a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.      

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the April 2014 Supplemental Statements of the Case (SSOCs).  The evidence has been reviewed pursuant to the Veteran's August 2015 waiver of initial review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

A remand of this matter is warranted for additional development.  

During the June 2015 Board hearing, the Veteran indicated that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 2009.  The record does not indicate that an attempt has been made to retrieve evidence pertaining to SSA benefits.  A remand is warranted therefore.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Furthermore, although the Veteran gave conflicting testimony during his hearing regarding whether his disabilities have worsened since the most recent VA examinations, certain other evidence indicates that the disorders have worsened (e.g., lay statements from family members).  New examinations should be provided to him therefore.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent records are dated in February 2012.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to SSA disability benefits.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Associate with the claims file copies of VA medical records dating from February 2012 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

3.  After the development noted above has been completed, schedule the Veteran for appropriate VA examinations into his claims for increased ratings.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  Each respective examiner should also comment on the current nature and severity of the left knee and hearing loss disorders, and the PTSD.   

In conducting the examinations and reports, the examiners should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience. 

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

The examiner who conducts the examination regarding the Veteran's PTSD should offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment. In so doing, this examiner should address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.
 
5.  After all the above development has been completed and any additional development deemed warranted has been accomplished, readjudicate the claims on appeal to include the claim to a TDIU.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




